
	

115 SRES 526 IS: Expressing the sense of the Senate that politicians should not interfere with a woman’s personal health care decisions or attempt to prevent providers from offering their full medical recommendations to their patients. 
U.S. Senate
2018-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 526
		IN THE SENATE OF THE UNITED STATES
		
			May 24, 2018
			Mrs. Murray (for herself, Ms. Baldwin, and Mrs. Gillibrand) submitted the following resolution; which was referred to the Committee on Health, Education, Labor, and Pensions
		
		RESOLUTION
		Expressing the sense of the Senate that politicians should not interfere with a woman’s personal
			 health care decisions or attempt to prevent providers from offering their
			 full medical recommendations to their patients.  
	
	
 Whereas, since the enactment of title X of the Public Health Service Act (42 U.S.C. 300 et seq.) (referred to in this preamble as the title X family planning program) nearly half a century ago, the title X family planning program has provided family planning and related preventive health care services to those most in need and has enjoyed broad bipartisan support;
 Whereas the title X family planning program was created to assist in making comprehensive voluntary family planning services readily available to all individuals desiring those services and to enable public and nonprofit private entities to plan and develop comprehensive programs that provide those family planning services;
 Whereas the title X family planning program serves 4,000,000 individuals each year, many of whom would otherwise be unable to access the types of health care services supported under the title X family planning program;
 Whereas the title X family planning program helps ensure that every individual, regardless of where the individual lives, how much money the individual earns, the background of the individual, or whether or not the individual has health insurance, has access to basic, preventive reproductive health care, such as birth control, cancer screenings, sexually transmitted disease testing and treatment, and well-woman exams;
 Whereas the title X family planning program serves a racially and ethnically diverse patient base, not less than 1/3 of patients served under the title X family planning program are people of color, and 13 percent of patients served under the title X family planning program have limited proficiency in English;
 Whereas, for decades, individuals receiving services supported under the title X family planning program have been given the full range of information needed to make fully informed decisions about their own pregnancy options, including access to safe and legal abortion;
 Whereas efforts to stigmatize abortion care and providers of abortion care undermine the ability of patients to make fully informed health care decisions;
 Whereas the Code of Medical Ethics of the American Medical Association states that health care providers should [p]resent relevant information accurately and sensitively, in keeping with the patient’s preferences and that withholding information without the patient’s knowledge or consent is ethically unacceptable;
 Whereas the 1982 report of the President's Commission for the Study of Ethical Problems in Medicine and in Biomedical and Behavioral Research stated that, a physician is obliged to mention all alternative treatments, including those he or she does not provide or favor, so long as they are supported by respectable medical opinion;
 Whereas any policy that denies a patient seeking care from a health care provider receiving support under the title X family planning program full and accurate information on and referral for health care services, including abortion care, violates basic medical ethics by forcing the health care provider to withhold health care information from the patient and by denying the basic right of the patient to informed consent;
 Whereas health care providers receiving support under the title X family planning program must not be subject to any limitation on providing full and accurate information so that those health care providers may communicate freely with patients and exercise their medical judgment in order to provide the safest and most beneficial medical treatment for each patient; and
 Whereas any policy that seeks to prevent health care providers receiving support under the title X family planning program from providing full and accurate information and referral for health care services threatens patient health, discourages honest conversation, and undermines the vital relationship between health care providers and patients, who rely on their health care providers for complete and accurate information: Now, therefore, be it
		
	
 That it is the sense of the Senate— (1)to recognize that the health of a patient should always come first and patients must be able to rely on their health care providers for medically accurate and evidence-based information about the full range of health care options, including information about access to safe and legal abortion;
 (2)to urge the development and maintenance of trust between patients and health care providers by protecting the ability of health care providers to give complete medical advice and information in order to ensure no harm to patient health;
 (3)to encourage efforts to enhance patient quality of care and access to confidential and safe care for all patients;
 (4)to support efforts to promote the health care safety net; (5)to recognize that any nationwide gag rule prohibiting information flow between patients and health care providers represents a radical departure from how health care has operated in the United States and fundamentally erodes the right of patients to informed consent and the ability of health care providers to provide appropriate and adequate health care and information; and
 (6)to oppose efforts seeking to limit access to, and full information on, reproductive health care options in contradiction with the congressional intent underlying title X of the Public Health Service Act (42 U.S.C. 300 et seq.).
			
